Order entered September 18, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01568-CR

                             ROBERT ALAN NOURSE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-84640-2013

                                             ORDER
       The Court has before it appellant’s September 10, 2015 motion to supplement the record

with Defendant’s Exhibit no. 2, the affidavit of non-prosecution, and Defendant’s Exhibit no. 3,

a photograph of the complaining witness.          Appellant states that although the exhibits are

identified in the index of exhibits, they are not included in the reporter’s record.

       The Court has reviewed the reporter’s record filed in this Court and finds that

Defendant’s Exhibit nos. 2 and 3 are included in the record. Accordingly, to the extent appellant

seeks to have the record before this Court supplemented, we DENY the motion as moot.

       We GRANT the motion to the extent that we ORDER Antoinette Varela, official court

reporter of the County Court at Law No. 5, to file, within FIVE DAYS of the date of this order, a
supplemental reporter’s record containing Defendant’s Exhibit nos. 2 and 3 with the Collin

County District Clerk’s Office. See Tex. R. App. P. 34.6(h).

       We DIRECT the Clerk to send copies of this order to Antoinette Varela, official court

reporter, County Court at Law No. 5, and to counsel for all parties.


                                                     /s/     ADA BROWN
                                                             JUSTICE